Case 2:15-cv-06382-KM-MAH Document 122 Filed 08/19/20 Page 1 of 2 PageID: 353



                                                                           SINGH LAW FIRM, P.A.
                                                                                 155 East 44th Street
                                                                                           6th Floor
                                                                               New York, NY 10017

                                                                   Jaitegh Singh (FL, NJ, NY, & CO)
                                                                        Direct Phone: (212) 687-2578
                                                                                   jt@jtsinghlaw.com


                                            August 19, 2020

Hon. Michael A. Hammer
United States Magistrate Judge
United States District Court
For the District of New Jersey
50 Walnut St #4015
Newark, NJ 07102

Sent Via ECF

       RE: Echegoyen v. U.S. Standard Holdings Trust, LLC et. al.
           Case No.: 2:15-cv-6382(KM)(MAH)

Dear Judge Hammer:

       Our firm acts as counsel for Defendants in the above-captioned matter. As such, this letter
shall serve as our formal response to Plaintiff’s letter dated August 3, 2020.                  While we
acknowledge Plaintiff’s concern regarding the upcoming discovery deadline on August 31, 2020,
we have yet to receive an update from the Defendants regarding this case. Our firm has repeatedly
requested updates from the Defendants; however, to date, we have not received any documents.
As such, we, as counsel, are unable to provide any additional information in regard to this matter
including the status of Defendants and the requested records and documents.
       Should we receive an update or response from Defendants, we will promptly notify
Plaintiff as well as this Court. Thank you.




            Securities Litigation | International Arbitration | Complex Business Transactions
             Complex Commercial Litigation | Mergers & Acquisitions | International Law
                  Initial Public Offerings | Federal Civil Litigation | Criminal Defense
Case 2:15-cv-06382-KM-MAH Document 122 Filed 08/19/20 Page 2 of 2 PageID: 354



Sincerely,



Jaitegh Singh, Esq.
Partner at Singh Law Firm, P.A.
Licensed in (NY, NJ, FL & CO)
